                                            Case 3:20-cv-00633-SI Document 55 Filed 09/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARC SILVER, et al.,                               Case No. 20-cv-00633-SI
                                   8                    Plaintiffs,
                                                                                            ORDER DENYING DEFENDANT'S
                                   9             v.                                         MOTION TO DISMISS FIRST
                                                                                            AMENDED COMPLAINT
                                  10     BA SPORTS NUTRITION, LLC,
                                                                                            Re: Dkt. No. 44
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On September 4, 2020, the Court held a hearing on defendant’s motion to dismiss the first

                                  14   amended complaint. After consideration of the parties’ briefing and arguments, the Court DENIES

                                  15   the motion.

                                  16          The Court concludes that plaintiffs have sufficiently alleged that defendant’s sports drink

                                  17   labeling is misleading and deceptive to a reasonable consumer. The first amended complaint

                                  18   (“FAC”) contains new allegations about the fruit-based labeling of the sports drinks (such as the

                                  19   naming of drinks in flavors such as “Strawberry Banana,” images of named fruits on the labels, and

                                  20   advertising that the flavors are “natural”) and alleges that plaintiffs “believed that BodyArmor drinks

                                  21   contained significant amounts of such fruits” and that “the vitamins in BodyArmor derived from the

                                  22   labeled fruits . . . and that such natural derivation was better for them.” FAC ¶¶ 85, 87. The FAC

                                  23   alleges that the BodyArmor drinks do not contain a “characterizing amount—if any—of named

                                  24   and/or pictured fruits,” and alleges that the labeling violates FDA regulations relating to labeling of

                                  25   flavored foods. Id. ¶ 88. The FAC also expands on previous allegations that plaintiffs were misled

                                  26   by the labeling to believe that the sports drinks provided health benefits because the labeling stated,

                                  27   inter alia, the drinks contained various vitamins and provided “superior hydration.”

                                  28          The Court cannot conclude, as a matter of law, that plaintiffs’ allegations as set forth in the
                                            Case 3:20-cv-00633-SI Document 55 Filed 09/05/20 Page 2 of 2




                                   1   FAC do not state a claim. Defendant argues that sports drinks are not “commonly expected” to

                                   2   contain fruit juice and therefore that the labels do not violate FDA regulations or consumer

                                   3   protection statutes. See 21 C.F.R. § 101.22(i)(1)(i). However, whether a sports drink is “commonly

                                   4   expected” to contain a fruit is a factual question that the Court cannot resolve on the pleadings.

                                   5   Further, while the Court previously found that plaintiff’s allegations about “Superior Hydration”

                                   6   and health/sugar content were insufficient, plaintiffs have both amplified those allegations and

                                   7   added new allegations about the fruit-based labeling that, when viewed holistically, plausibly state

                                   8   a claim that a reasonable consumer was misled into believing that the drinks “benefitted their health

                                   9   and well-being.” Id. ¶ 73. See also Fisher v. Monster Bev. Corp., 656 Fed. App’x 819 (9th Cir.

                                  10   July 8, 2016).

                                  11           Accordingly, the Court concludes that plaintiffs have stated a claim under the various

                                  12   consumer protection statutes alleged in the FAC. The Court is not persuaded by defendant’s
Northern District of California
 United States District Court




                                  13   arguments based on the First Amendment. Finally, while the Court is skeptical that plaintiff Hill

                                  14   can proceed on his non-label marketing claims on a class basis, the Court will allow Hill to pursue

                                  15   his claims at this time.

                                  16

                                  17           IT IS SO ORDERED.

                                  18
                                  19   Dated: September 5, 2020                     ______________________________________
                                                                                      SUSAN ILLSTON
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
